 J. G. COWARD,JR., DITCHING SERVICE351Accordingly, we find that the followingemployees constitute a unitappropriate for the purposes of collectivebargainingwithin the mean-ing of Section 9(b) of the Act:All lithographic production employees at the Employer's Rochester,New York, Eastern Printing plant, including the copy artists,model-makers, opaquers, combination camera-strippingmen, inthe litho-graphic preparation department; the pressmen, helpers, andservice-men, in the press department; and the platemakers in the platemakingdepartment; but excluding all employees in the paperprocessing,warehousing, and finishing departments; the preparatory planners,material gatherers, preparatory inspectors, and the operators of theVari-Typer and headliner in the lithographic preparation depart-ment; the numbering machine repairman and the OK and MICRinspectors in the press department; office clerical employees, profes-sional employees, all other employees, guards, and supervisors asdefined in the Act.J. G. Coward,Jr., d/b/a J. G. Coward,Jr.,Ditching ServiceandPort Arthur and Vicinity Building and Trades CouncilA.F.L.-C.I.O.and/or the International Hodcarriers,Building andCommon Laborers of America,Local Union853,A.F.L.-C.I.O.Case No. AO-45. October 19, 1962ORDER DISMISSING PETITION FORADVISORY OPINIONOn September 4, 1962, J. G. Coward, Jr., d/b/a J. G. Coward, Jr.,Ditching Service, herein called the Petitioner, filed a petition foradvisory opinion in the above-entitled proceeding alleging the exist-ence of an injunction suit pending in the 60th District Court of Jeffer-son County, Texas, as Docket No. B-79538, filed by the Petitioneragainst Port Arthur and Vicinity Building and Trades CouncilA.F.L.-C.I.O., and International Hodcarriers Building and Com-mon Laborers of America, Local Union 853, A.F.L.-C.I.O., hereincalled Trades Council and Hodcarriers, respectively.On Septem-ber 19, the Trades Council filed an answer alleging that the pendingdistrict court proceeding, docket No. B-79538, had been dismissed bythe district court judge.By letter dated September 27, 1962, Petition-er's Counsel reiterated the request for an advisory opinion while con-ceding that the injunction suit is no longer pending.The Board hav-ing duly considered this matter,IT IS HEREBY ORDERED that the Petition for advisory opinion be,and it hereby is, dismissed as there is no proceeding involving the ques-tion of the Board's jurisdiction over the operations of the Petitionerpending in any agency or court of any State or Territory.139 NLRB No. 26. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDGalveston Maritime Association,Inc.;Houston Maritime Asso-ciation,Inc.;Master Stevedores Association of TexasandH. H. FieldGalveston Maritime Association,Inc.;Houston Maritime Asso-ciation, Inc.;Master Stevedores Association of Texas; andthe Individual Member Companies Listed in"Appendix A"and Attached Heretoand G.R. VinsonLocal1351,Steamship Clerks and Checkers,International Long-shoremen's Association,Independent;C. B. Morrow,BusinessAgent; International Longshoremen's Association,Local 1665,Independent;T.M. Bennett,President;South Atlantic andGulf Coast District,International Longshoremen'sAssocia-tion,Independent,Ralph Massey,Presidentand H. H.FieldLocal 1351,Steamship Clerks and Checkers,International Long-shoremen's Association,Independent;C. B. Morrow,BusinessAgent; Avenue N Corporation;South Atlantic and Gulf CoastDistrict,International Longshoremen's Association,Independ-ent; International Longshoremen'sAssociation,IndependentandG. R. Vinson.Cases Nos. 39-CA-482, 39-CA-524, 39-CB-90, and 39-CB-124.October 22, 1962SUPPLEMENTAL DECISION AND AMENDED ORDEROn December 29, 1958, the Board issued its Decision and Order inthe above-entitled proceeding' in which the Board found, amongother findings of unfair labor practices, that the Respondents violatedthe Act by maintaining in effect an exclusive hiring-hall arrangementwhich failed to conform to the standards set forth by the Board inMountain Pacific?The Board was of the opinion that absent thesafeguards specified inMountain Pacific,an agreement which dele-gates exclusive hiring control to a union unlawfully encourages mem-bership in the union and thus constitutesa per seviolation of theAct.However, the Board further noted that, apart from the Re-spondents' failure to provide for such safeguards, the Respondentshad actually imposed discriminatory conditions of employment bymaintaining unlawful conditions of employment, including a practiceof preferential hiring for members of Respondent Unions.Thereafter, the Board sought enforcement of its Order before theUnited States Court of Appeals for the Fifth Circuit.Before theBoard's petition was heard, the Board moved the court for leave towithdraw its petition for enforcement and to have the case remandedto the Board for reconsideration in the light of the Supreme Court's1122 NLRB 692.2MountainPacificChapter of the Aeaoeiated General Contractors,Inc.,119 NLRB 883.139 NLRB No. 9. GALVESTON MARITIME ASSOCIATION, INC., ETC.353supervening decisions inLocal 357, IBT,3andCarpenters' Local 60.'The Court granted the Board's motion without prejudice.InLocal 357,the Supreme Court rejected the Board'sMountainPacificdoctrine and held that the grant of exclusive power to a unionto refer applicants for employment does not by itself justify an infer-ence of illegality.In view of the Supreme Court's holding, we nowhold that the Respondent Associations and the Respondent Unionsdid not, by virtue of the delegation alone, respectively violate Sec-tion 8(a) (1) (2) and (3) and Section 8(b) (2) and (1) (A) of theAct.But nothing in the Supreme Court's opinion inLocal 357requiresmodification of our earlier findings, based on evidence other thanthe mere fact of a delegation of an exclusive power to hire, that theRespondent Associations and their Member Companies violated Sec-tion 8(a) (1) (2) and (3) by being parties to a hiring arrangementwith Respondent Local 1351 which gave preference in employment tomembers of said Local and its sister locals 5 and which required jobapplicants as a condition of employment to designate Local 1351 astheir bargaining representative and pay it a percentage of theirwages; by facilitating Local 1351's collection of such percentages;and by discriminating against job applicants Linnenberg and Vinsonbecause they were not members of Local 1351 and because they hadfiled unfair labor practice charges against the Respondents.Nor arewe required by the Supreme Court decision to modify our findingsthat Respondent Unions and Local 1351's business agent, Morrow,violated Section 8(b) (2) and (1) (A) of the Act by maintaining andoperating an unlawful hiring hall and by causing the employers todiscriminate against job applicants Linnenberg and Vinson for thereasons set forth above.In our earlier decision herein we found, in the circumstances ofthese cases, that it would effectuate the policy of the Act to requirethe Respondent Associations and their Member Companies to with-draw recognition from Respondent Local 1351 until Local 1351 haddemonstrated its exclusive majority status pursuant to a Board-conducted election among Respondent Companies' employees.Wealso found, on the basis of a then reaffirmation of precedent,' thatbecause of the operation of the unlawful hiring hall, employees werecoerced to become and remain union members and thus become obli-gated to pay initiation fees, dues and other union obligations, in-8 Local357,International Brotherhood of Teamsters,etc. v.N.L R.B.,365 U S. 667.Local 60, United Brotherhood of Carpenters,etc. v. N L R B,365 U.S. 651.5 Cf.Teamsters and Allied Workers Hawaii Local996(Twentieth Century-Fox FilmCorporation),134 NLRB 1556.e SeeUnited Association of Journeymen&Apprentices of Plumbing&Pipefitting In-dustry, etc.(J.S. Brown-E.F. Olds Plumbing&Heating Corporation),115 NLRB 594. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding percentage fees, and that it was essential, in order to expungethe effects of these exactions, to order their refund.InLocal 60, supra,the Supreme Court held that the Board lackedauthority to order a refund of dues and fees in the absence of evidencethat the "moneys" thus collected were coerced by unfair labor prac-tices.In the circumstances of these cases, we now modify that por-tion of our Order relating to the refund of union initiation fees, dues,and other similar union obligations.The same consideration, how-ever, as we pointed out inHouston Mllaritime,'does not apply to therefund of percentages.However, since the present Board Members take different positionsrespecting the exaction of percentage fees to meet the costs of operat-ing the union hiring ha11 in the circumstances of these cases, we aremodifying our previous Order to reflect such positions.8MembersRodgers and Leedom would find, as they did inHouston Maritime,that in the light of the discriminatory practices engaged herein by theRespondents, the requirement that all employees pay a percentage oftheir wages as a condition of employment was, in itself, unlawful dis-crimination which tended to encourage nonmembers to join the Unionand those who were members to remain so. They, therefore, wouldrefund the percentages exacted from members and nonmembers alike.Members Fanning and Brown believe that a distinction exists here,as in theHouston Maritimecase, in the treatment of union and non-union job applicants.While they do not consider it unlawful for itunion operating it hiring hall to charge job applicants a reasonable feefor referral services, they regard it as quite another thing for a unionto require nonunion applicants to pay a service fee for the support of anunlawfulhiring hall, which accords nonmembers the dubious privilegeof being assigned to the bottom of the referral list because they lackunion membership.Because of the discrimination practiced hereagainst nonunion members in job referrals, Members Fanning andBrown consider the imposition of a percentage fee in such circum-stances discriminatory as to nonmembers.Chairman McCulloch joinsMembers Fanning and Brown in finding that the exaction of the per-centage, or service, fee was unlawful so far as nonmembers were con-cerned, although he deemed the evidence inHouston Maritimeinsuffi-cient to support such a finding there. In both cases, the Chairmanpoints out, the service fee in question was a percentage of actual earn-ings; hence, a nonunion employee who was wrongfully denied his fairshare of job referrals paid correspondingly lesser fees.Thus, it couldnot be said on that ground alone that the nonunion employee had beendiscriminated against. In the present case, however, unlikeHouston'HoustonDtartlime Association, Inc,136 NLRB 1222. Chairman McCulloch's dissentingposition as to the "percentages" involved inthe Houston Maritimecase is distinguishedbelow8 SeeHouston MaritimeAssociation,Inc., supra GALVESTON MARITIME ASSOCIATION, INC., ETC.355Maritime,the record shows that Local 1351 charged its members onlynominal dues of $1 per month while using the funds derived from thepercentage fee to defray a large part of its general expenses. In 1956the latter included items (e.g.,per capitataxes and assessments paidto the ILA International and District, traveling expenses of conven-tion delegates and a "member's death benefit") which totaled far morethan the Local's maximum possible dues receipts and were plainly un-related to the operation of the hiring hall or any other activities orservices which could be deemed beneficial to nonmembers.' It thusfollows that a majority of the Board is holding, on the question of therefund of moneys unlawfully exacted as percentages, that, in the cir-cumstances of these cases, only by exacting a service fee as a percentageof wages fromnonmemberjob applicants as a condition of employ-ment, did the Respondent Associations and their Member Companiesviolate Section 8(a) (1) (2) and (3), and the Respondent Unions vi-olate Section 8(b) (1) (A) and (2) of theAct.10TIIE REMEDYHaving duly considered our findings herein in the light of the perti-nent Supreme Court decisions and having concluded that the Re-spondents have engaged in certain unfair labor practices, we shalldirect them to cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act as set forthin our prior Decision and Order as herein modified.We have foundthat the Respondents engaged in unlawful conduct by, among otherthings, requiring nonunion employees to pay Respondent Local a per-centage of their earnings as the price of securing and retaining em-ployment.Since a majority of the Board has voted in favor ofrefunding percentages exacted from nonmembers only, we shall amendour previous Order to provide that the Respondents jointly andseverally refund such moneys to present and former nonmember em-ployees beginning with a date 6 months prior to the date of the filingand service of the initial charge herein against these Respondents andextending to all moneys thereafter paid which have not heretoforebeen refunded.In agreement with the Trial Examiner, we shall order that em-ployees G. R. Vinson and Frank A. Linnenberg be made whole for anyloss of pay suffered by reason of the discrimination against them inthe manner and to the extent set forth in the Intermediate ReporteUp to the middle of 1955,moreover,the members of Local 1351 paid service fees ofonly 2 percent of their earnings,while the nonmembers paid 5 percent;and in Novemberof that year the members alone received certain lump sum payments in the nature ofrebatesio The Board is unanimous in reversing its previous Decision herein insofar as it impliedthat Respondent Local may not, in any circumstances, charge member or nonmember jobapplicants a reasonable referral fee consisting of a percentage of wages672010-63-vol 139-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDas modified in our prior Decision and Order. In view of the fact thata finding that Respondent Member Companies discriminated againstLinnenberg is barred by Section 10(b) of the Act, we shall not im-pose any backpay liability on them as to Linnenberg.The Respondents' liability for the refund of moneys due under ourprevious Order, as herein modified, is, of course, subject to limitationsset forth in our earlier decision.Thus, a Member Company's liabilityshall be limited to the moneys paid by its employees to RespondentLocal 1351 so that one Member Company shall not be liable for the re-fund of moneys paid by the employees of another Member Company.Furthermore, the period of liability for each Respondent shall begin6 months before the date of the filing and service of the initial chargeagainst such Respondent and shall extend to all moneys thereafterpaid which have not heretofore been refunded.All Member Com-panies shall be exempt from any liability for backpay to Linnenbergin view of the fact that a finding that the Member Companies discrim-inated against Linnenberg is barred by Section 10(b) of the Act.Furthermore, Respondent International's liability for backpay andthe refund of percentages for the period from the date of the Inter-mediate Report to the date of the original Decision and Order hereinshall be abated as the Trial Examiner dismissed the complaint againstthe International."AMENDED ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondents, Houston Maritime Association, Inc., Houston,Texas; Master Stevedores Association of Texas, Houston, Texas, andthe individual Respondent Companies, listed on Appendix A herein,who are members of these Associations, their officers, agents, successors,and assigns, shall :1. Cease and desist from :(a) Performing, maintaining, or giving effect to any hiring system,practice, or arrangement with Local 1351, Steamship Clerks and.Checkers, International Longshoremen's Association, Independent,and International Longshoremen's Association, Independent, whichunlawfully grants preference in employment to members of said Un-n Although the Board's practice with respect to the abatement of backpay and othermonetary awards has been changed since the issuance of our previous decision herein (seeA P W. Products Co., Inc.,137 NLRB 25, Members Rodgers and Leedom dissenting), inview of the fact that the present cases are now here before us on our own request forreconsideration,we think this is a circumstance that does not call for a modification ofour previous decision abating the Respondent International's liability for backpay and therefund of percentages(the refund of initiation fees, dues, and other like moneys havingnow been eliminated)for the period from June 6, 1957,the date of the IntermediateReport dismissing the complaint against the Respondent International,to December 29,1958, the date of our original Decision and Order. GALVESTON MARITIME ASSOCIATION, INC., ETC.357ions, or any other labor organization, or which unlawfully requires em-ployees and applicants for employment, as a condition of employment,to designate Local 1351, or any other labor organization, as theirbargaining agent, or unlawfully requires employees or applicants foremployment to pay or agree to pay to said Local 1351, or any otherlabor organization, a percentage of their earnings derived from suchemployment.(b)Encouraging membership in, or activities on behalf of, theabove-named Unions, or any other labor organization, by givingpreference in employment to members of such organizations, or inany other manner discriminating against employees or applicants foremployment in regard to their hire or tenure of employment, or otherterms or conditions of employment.(c)Discriminating against G. R. Vinson and Frank A. Linnenbergbecause they are not members of said Local 1351 or because said indi-viduals filed charges against Respondents.12(d)Unlawfully assisting or contributing support to said Local1351 or any other labor organization of their employees.(e) In any other manner, interfering with, restraining, or coercingemployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify G. R. Vinson, Frank A. Linnenberg, the RespondentLocal 1351, and the Respondent International Longshoremen's As-sociation, Independent, in writing, that they have no objection to theemployment of said Vinson and Linnenberg because of their member-ship or nonmembership in said labor organizations or because they havefiled charges against the Respondents.(b)Preserve and, upon request, make available to the Board, orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpayand other moneys due, and the rights of employment under the termsof this Amended Order.(c)Post at their respective offices in Houston, Texas, and otherplaces of business in the Port of Houston and vicinity, copies of thenotice attached hereto marked "Appendix B." 13Copies of said notice,to be furnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by an authorized representative of them As the MemberCompanies were not found to have discriminated against Linnenberg,section A(1) (c) and sectionA(2) (a) ofthis AmendedOrderrelatingto Linnenberg shallnot applyto them.is In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuantto a Decisionand Order" thewords "Pursuant to a Decreeof the UnitedStates Courtof Appeals,Enforcing an Order." 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentHoustonMaritime Association, Inc., of RespondentMaster Stevedores Association of Texas, and of each RespondentCompany, be posted by them immediately on receipt thereof and bemaintained by them for 60 consecutive days in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by said Respondents to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Unions' notice herein marked"Appendix C."(e)Mail to the Regional Director for the Twenty-third Regionsigned copies of the notice attached hereto marked "Appendix B" forposting by Respondent Local 1351, Respondent International Long-shoremen's Association, Ind., and Respondent C. B. Morrow, at theirrespective offices, hiring halls, and meeting halls, in places where no-tices to members and other persons using Local 1351's hiring hall arecustomarily posted.Copies of said notice, to be furnished by the Re-gional Director, shall, after being duly signed by representatives ofthe Respondent Associations and each Member Company thereof, beforthwith returned to the Regional Director for such posting.Notify the Regional Director for the Twenty-third Region, in writ-ing, within 10 days from the date of this Amended Order, what stepsthe Respondent Associations and Respondent Companies have takento comply herewith.B. Respondent Local 1351, Steamship Clerks and Checkers, Inter-national Longshoremen's Association, Independent, and RespondentInternational Longshoremen's Association, Independent, their officers,representatives, agents, including the Respondent C. B. Morrow, busi-ness agent of Local 1351, successors, and assigns, shall :1.Cease and desist from :(a)Performing, maintaining, or giving effect to any hiring system,practice, or arrangement with Houston Maritime Association, Inc., orMaster Stevedores Association of Texas, or any of the Member Com-panies thereof, which unlawfully grants preference in employment tomembers of Respondent Unions, or which unlawfully requires em-ployees and applicants for employment, as a condition of employment,to designate Respondent Local 1351 as their bargaining agent or whichunlawfully requires employees and applicants for employment to payor agree to pay to Respondent Local 1351 a percentage of their earn-ings derived from such employment.(b)Causing or attempting to cause said Associations, or any Mem-ber Company thereof, or any other employer, to deny employment toG. R. Vinson and Frank A. Linnenberg, or any other applicant for GALVESTON MARITIME ASSOCIATION, INC., ETC.359employment, in violation of Section 8 (a) (3) of the Act, or otherwisediscriminate against them because they are not members of RespondentUnions, or because they have filed charges against the Respondents.14(c)In any other manner restraining or coercing employees or ap-plicants for employment with Respondent Companies, or any otheremployer, in the exercise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policy of the Act :(a)Notify G. R. Vinson, Frank A. Linnenberg, the RespondentsHouston Maritime Association, Inc., Master Stevedores Associationof Texas, and each Member Company thereof, in writing, that Re-spondent Unions have no objection to the employment by said Re-spondent Companies of said Vinson and Linnenberg, or any other em-ployee or applicant for employment, because of their membership ornonmembership in the Respondent Unions, or because they have filedcharges against the Respondents.(b)Preserve and, upon request, make available to the Board, or itsagents, for examination and copying, all records and reports necessaryto analyze the amounts of backpay and other moneys due, and rightsof employment under the terms of this Amended Order.(c)Post at their respective offices, hiring halls and meeting halls,copies of the notice attached hereto marked "Appendix C"." Copiesof said notice, to be furnished by the Regional Director for the Twenty-third Region, shall, after being duly signed by an authorized repre-sentative or representatives of Respondent Unions and by RespondentC. B. Morrow, be posted by them immediately on receipt thereof andbe maintained by them for 60 consecutive days in conspicuous places,including all places where notices to members and other persons usingRespondent Local 1351's hiring hall are customarily posted.Reason-able steps shall be taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they are forwarded by the Regional Di-rector, copies of the Respondent Association and Member Companies'notice herein marked "Appendix B."(e)Mail to the Regional Director for the Twenty-third Regionsigned copies of the notice attached hereto marked "Appendix C"for posting by Respondents Houston Maritime Association, Inc.,Master Stevedores Association of Texas, and each Member Company'*As Respondent Inteinational was not found to have discriminated against Linnenberg,section B(1) (b) and section B(2) (a) of this Amended Order relating to Linnenberg shallnot apply to it.'b In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof at their places of business in the Port of Houston, Texas,and vicinity, in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Direc-tor, shall, after being duly signed by a representative or representa-tives of Respondent Unions, and by Respondent C. B. Morrow, beforthwith returned to the Regional Director for such posting.(f)Notify the Regional Director for the Twenty-third Region,in writing, within 10 days from the date of this Amended Order, whatsteps Respondent Unions and Respondent C. B. Morrow have takento comply herewith.C. The Respondents, Houston Maritime Association, Inc., MasterStevedores Association of Texas, and Member Companies thereof,listed in "Appendix A" herein, their officers, agents, successors, andassigns; the Respondent Local 1351, Steamship Clerks and Checkers,InternationalLongshoremen'sAssociation, Independent, and theRespondent International Longshoremen's Association, Independent,their officers, representatives, agents, successors, and assigns shalljointly and severally make whole G. R. Vinson and Frank A. Linnen-berg for any loss of pay they may have suffered because of the dis-crimination against them in the manner and to the extent set forthin the Intermediate Report as modified by the Board's previous De-cision herein, and as modified, by the Board's present SupplementalDecision and Amended Order, and shall jointly and severally reim-burse all present and former employees who have unlawfully beenrequired to pay a percentage of their wages to Respondent Local1351 in the manner and to the extent set forth in the Board's Sup-plemental Decision and Amended Order entitled "The Remedy."IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that the Respondents Galveston Maritime Association, Inc. ;International Longshoremen's Association, Local 1665, Independent,and its President, T. M. Bennett; South Atlantic and Gulf CoastDistrict, International Longshoremen's Association, Independent, andits President, Ralph Massey; and Avenue N Corporation, committedviolations of the Act; and insofar as it alleges that the individualRespondent Member Companies and Respondent International Long-shoremen's Association, Independent, have unlawfully discriminatedagainst Frank A. Linnenberg; and insofar as it alleges unfair laborpractices not found herein.APPENDIX AMEMBERS OFHOUSTON MARITIME ASSOCIATION INC.Biehl & Company, Houston, Cotton Exchange Building, Houston,Texas GALVESTON MARITIME ASSOCIATION, INC., ETC.361E. S. Binnings, Inc., Cotton Exchange Building, Houston, TexasBloomfield Steamship Company, Cotton Exchange Building, Houston,TexasFowler & McVitie, Inc., Cotton Exchange Building, Houston, TexasGarcia Line Corporation, Cotton Exchange Building, Houston, TexasHansen, Tidemann & Dalton, Inc., Cotton Exchange Building, Hous-ton, TexasIsthmian Steamship Company, Cotton Exchange Building, Houston,TexasLykes Brothers Steamship Company, Inc., Cotton Exchange Build-ing, Houston, TexasPeter R. Phillips, Thomas Phillips, Catherine Elizabeth Wipprecht,a partnership d/b/a Wm. Parr & Co., Cotton Exchange Building,Houston, TexasRice, Kerr & Company, Inc., Cotton Exchange Building, Houston,TexasStates Marine Corporation of Delaware, Cotton Exchange Building,Houston, TexasStrachan Shipping Company, Cotton Exchange Building, Houston,TexasTexas Marine Transport Company, Inc., 507 State National Building,Houston, TexasTexas Transport & Terminal Company, Inc., Cotton Exchange Build-ing, Houston, TexasWaterman Steamship Corporation, Cotton Exchange Building, Hous-ton, TexasMEMBERS OF MASTER STEVEDORES ASSOCIATION OF TEXAS-HOUSTON AREAAtlantic & Gulf Stevedores, Inc., 5513 Clinton Drive, Houston, TexasCanadian Gulf Line, Ltd., Post Office Box 5355, Houston, TexasGulf Stevedores Corporation, Post Office Box 1443, Houston, TexasLiberty Stevedore Co., Inc., 508 Cotton Exchange Building, Houston,TexasSouthern Stevedoring Company, Post Office Box 2464, Houston, TexasSouthern Stevedoring & Contracting Company, Cotton ExchangeBuilding, Houston, TexasStrachan Shipping Company, Cotton Exchange Building, Houston,TexasSuderman Stevedores, Inc., U.S. National Bank Building, Galveston,TexasTexas Contracting Company, Cotton Exchange Building, Houston,Texas 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas Star Stevedoring Company, Cotton Exchange Building, Hous-ton, TexasThe Texports Stevedore Co., Inc., Cotton Exchange Building, Hous-ton, TexasUnited Stevedoring Corporation, Cotton Exchange Building, Hous-ton, TexasYoung & Company of Houston, Cotton Exchange Building, Houston,TexasAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT perform, maintain, or give effect to any hiringsystem, practice or arrangement with Local 1351, SteamshipClerks and Checkers, International Longshoremen's Association,Ind., and International Longshoremen's Association, Ind., whichunlawfully grants preference in employment to members of saidUnions, or any other labor organization, or Which unlawfullyrequires employees and applicants for employment, as a condi-tion of employment, to designate Local 1351, or any other labororganization, as a bargaining agent, or which unlawfully requiresemployees or applicants for employment to pay or agree to payto said Local 1351, or any other labor organization, a percentageof their earnings derived from such employment.WE WILL NOT encourage membership in, or activities on behalfof, the above-named Unions, or any other labor organization, bygiving preference in employment to members of such organiza-tions, or in any other manner discriminate in regard to their hireor tenure of employment, or other terms or conditions of em-ployment.WE WILL NOT discriminate against G. R. Vinson and Frank A.Linnenberg because they are not members of said Local 1351, orbecause they filed charges against us.WE WILL NOT assist or contribute support to said Local 1351or any other labor organization of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL notify G. R. Vinson and Frank A. Linnenberg, Inter-nationalLongshoremen's Association, Ind., and Local 1351, GALVESTON MARITIME ASSOCIATION, INC., ETC.363Steamship Clerks and Checkers, International Longshoremen'sAssociation, Ind., in writing, that we have no objection to theemployment of said Vinson and Linnenberg.WE WILL make whole G. R. Vinson and Frank A. Linnenbergfor any loss of pay they may have suffered because of the dis-crimination against them.WE WILL reimburse all of our present and former employeeswho have been unlawfully required to pay a percentage of theirwages to said Local 1351.All our employees are free to become or remain or refrain frombecoming or remaining members of any labor organization.The provisions of this notice relating to the discrimination againstLinnenberg shall not be taken to apply to the individual EmployerCompanies.HOUSTONMARITIMEASSOCIATION, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)MASTER STEVEDORES ASSOCIATION OF TEXAS,Employer.Dated----------------By-------------------------------------(Representative)(Title)Employer-Company.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston 2,Texas, Telephone Number, Capitol 8-0611, Extension 296, if theyhave any question concerning this noticeor compliancewith itsprovisions. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL MEMBERS OF LOCAL 1351, STEAMSHIP CLERKS ANDCHECKERS, INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IND., ANDTO ALL CLERKS, CHECKERS AND TIMEKEEPERS EMPLOYED IN THEPORT OF HOUSTON AND VICINITYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT perform, maintain or give effect to any hiringsystem, practice or arrangement with Houston Maritime Asso-ciation, Inc., or Master Stevedores Association of Texas, or anyof the Member Companies thereof which unlawfully grants pref-erence in employment to our members or which unlawfully re-quires employees or job applicants, as a condition of employment,to designate Local 1351, Steamship Clerks and Checkers, Inter-national Longshoremen's Association, Ind., as their bargainingagent, and to agree to pay, or pay, to Local 1351 a percentage oftheir earnings derived from such employment.WE WILL NOT cause or attempt to cause said Associations, orany Member Company thereof, or any other employer, to denyemployment to G. R. Vinson and Frank A. Linnenberg, or anyother applicant for employment, in violation of Section 8(a) (3)of the Act, or otherwise discriminate against them because theyare not members of our organization or because they have filedcharges against us.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment with said Companies or any otheremployer in the exercise of the rights guaranteed in Section 7 ofthe Act.WE WILL notify G. R. Vinson and Frank A. Linnenberg,Houston Maritime Association, Inc., Master Stevedores Associa-tion of Texas, and each Member Company thereof, in writing, thatwe have no objection to the employment by said Companies ofsaid Vinson and Linnenberg, or any other employee or applicantfor employment because of their membership or nonmembershipin our organization or because they have filed charges against us.WE WILL make whole G. R. Vinson and Frank A. Linnenbergfor any loss of pay they have suffered because of the discrimina-tion against them.WE WILL reimburse all present and former employees who havebeen unlawfully required by us to pay a percentage of their wagestoLocal 1351, Steamship Clerks and Checkers, InternationalLongshoremen's Association, Independent. TEXAS INDUSTRIES, INC., ETC.365The provisions of this notice relating to the discrimination againstLinnenberg shall not be taken to apply to International Longshore-men's Association, Independent, and the provisions of this noticerelating to the payment of backpay and the reimbursement of percent-ages shall not be taken to apply to C. B. Morrow.INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IND.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 1351, STEAMSHIP CLERKS AND CHECKERS, INTER-NATIONAL LONGSHOREMEN'S ASSOCIATION, INC.,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------$C.B.MORROW(Business Agent, Local 1351)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston 2,Texas, Telephone Number, Capitol 8-0611, Extension 296, if they haveany question concerning this notice or compliance with its provisions.Texas Industries,Inc.; and Dallas Lightweight Aggregate Com-pany, Texcrete Structural Products Company, Texcrete MosaicCompany,and Texcrete Company, Divisions of Texas Indus-tries, Inc.andInternational Hod Carriers, Building & Com-mon Laborers Union of AmericaLocal 518.Case No. 16-CA-1565.October 23, 1962DECISION AND ORDEROn April 26, 1962, Trial Examiner Lloyd A. Fraker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in and were not engaging in theunfair labor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with139 NLRB No. 22.